 

Case 7:19-cr-02522 Document1 Filed on 11/29/19 in TXSD Page 1 of 2

United States District Court

AO 91 (Rev. 08/09) Criminal Complaint Southern [ District Of Texas

UNITED STATES DISTRICT COURT NOV 09 2019

for the

Southern District of Texas David J. Bradley, Clerk

 

United States of America )
Vv. ) . q —
Benny Guadalupe GARCIA YOB: 1986 U.S. Citizen ) Case No. mM-lA =X a | M
Rodolfo RODRIGUEZ Jr. YOB: 1994 U.S. Citizen ) - .
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

~ On or about the date(s) of November 26, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated: . .
Code Section Offense Description
_ 18 USC § 922(g)(1) - It shall be unlawful for any person who has been.convicted in
18 USC § 922(g)(1) any court of, a crime punishable by imprisonment for a term exceeding one year; to
ship or transport in interstate or foreign commerce, or possess in or affecting
18 USC § 2 commerce, any firearm or ammunition; or to receive any firearm or ammunition which

has been shipped or transported in interstate or foreign commerce.

This criminal complaint is based on these facts:

(See ATTACHMENT A as a continuation)

@ Continued on the attached sheet.

Rarerdc, MLA, use 7 L Z 4

W291 4 Complainant’s signature

Stephen J. Zilko - ATF Special Agent

Printed name and title

Sworn to before me and signed in my presence.
/ b ? / ¢ {4
Date: y / 9 Cea . 15 f
. hes Vin 'S signature
City and state: McAllen, Texas : cott Hacker, U.S. Magistrate Judge

Printed name and title
Case 7:19-cr-02522 Document1 Filed on 11/29/19 in TXSD Page 2 of 2

AO 91 (Rev. 02/09) Criminal Complaint

 

ATTACHMENT A

On November 26, 2019, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) received information
from the Edinburg, Texas Police Department (EPD) related to the arrest of Rodolfo RODRIGUEZ (hereinafter
referred to as RODRIGUEZ) and Benny Guadalupe GARCIA (hereinafter referred to as GARCIA).

Your affiant was advised by EPD Officers of the following:

1. An EPD Officer conducted a traffic stop on a vehicle driven by GARCIA, and occupied by RODRIGUEZ in
the front passenger seat, for a traffic violation on or about November 26, 2019.

2. There were no additional passengers inside of the vehicle.

3. During the traffic stop, EPD officers received consent from GARCIA to search the vehicle.

4. The search revealed the discovery of a Kimber, Model: 1911, .45 caliber pistol with an obliterated serial
number in the center console of the vehicle.

5. EPD discovered one magazine containing one (1) round of ammunition in close proximity to both the
firearm and GARCIA and RODRIGUEZ inside the vehicle. .

6. As a result of the traffic stop, GARCIA and RODRIGUEZ were arrested by EPD.

7. EPD investigators read GARCIA and RODRIGUEZ their Miranda rights, which both freely and voluntarily
waived and provided statements.

8. During post-Miranda interviews, GARCIA and RODRIGUEZ both admitted to being in possession of the
aforementioned firearm.

On November 8, 2007, GARCIA was convicted of a felony in the 139th Judicial District Court of Hidalgo
County, Texas for Burglary of a Habitation in cause number CR-1256-04-E.

On May 17, 2012, RODRIGUEZ was convicted of a felony in the 139th Judicial District Court of Hidalgo
County, Texas for Burglary of Vehicles in cause number CR-1551-12-C.

On November 27, 2019, an ATF Interstate Nexus Expert examined the aforementioned firearm and
ammunition seized as part of this investigation. The ATF Interstate Nexus Expert concluded that the firearm
and ammunition did, in fact, travel in and affect interstate or foreign commerce.
